Citation Nr: 0902369	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for hypertensive vascular disease.  

2. Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1970 to January 1974 and from December 1976 to 
December 1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2007, the veteran failed to appear for a hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).  

The claim for increase for degenerative disc disease of the 
lumbar spine is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The diastolic blood pressure readings are predominantly below 
110, and the systolic blood pressures are predominantly below 
200.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
hypertensive vascular disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.104, Diagnostic Code 7101 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the initial claims for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in January 2004, 
addressing the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  VA conducted the necessary medical inquiry to 
determine the severity of the hypertension by affording the 
veteran VA rating examinations in July 2004 and in December 
2006 and those examinations together with other evidence on 
file is sufficient for rating purposes.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in July 2004, it was noted that the veteran 
had stopped taking blood pressure medication in 2002.  There 
was no current diagnosis of heart disease.  The veteran was 
elementary school teacher.  On physical examination, the 
blood pressure readings were 180/96, 182/98, and 180/94.  It 
was noted that his blood pressure problem did not affect his 
employment except for slight exertional shortness of breath 
with heavy activity, or activities of daily living.  

On VA examination for the spine in July 2004, the blood 
pressure reading was 182/98.  

Records of private doctor show that on examination in March 
2005 the blood pressure reading was 120/86.  History included 
blood pressure controlled with medication.  In June 2005, it 
was reported that home blood pressure readings were 130/85 to 
90.  The current blood pressure reading was 136/90.  

On VA examination in December 2006, it was noted that the 
veteran had been prescribed medication for hypertension, but 
had been non-compliant. On physical examination, the blood 
pressure readings were 150/100, 158/100, and 150/100. 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Hypertension is currently rated 10 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, 
the criteria for the next higher rating, 20 percent, are 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  

Analysis

The evidence, consisting of both VA and private treatment 
records, show that the diastolic pressure readings are 
predominantly below 110, and the systolic blood pressure 
readings are predominantly below 200.  So, the criteria for 
the next higher have not been met.  

Consideration has been given to "staged ratings" for the 
hypertension over the period of time since service connection 
became effective in December 2003, but since the effective 
date of the award of service connection, the objective 
evidence shows the condition has remained no more than 10 
percent disabling.  

For these reasons, the preponderance of the evidence is 
against an initial rating higher than 10 percent for 
hypertension at any time during the appeal period, and the 
benefit-of-the- doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required. Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for hypertensive 
vascular disease is denied.  


REMAND

On VA spinal examination in July 2004, the veteran complained 
of low back pain radiating to the left leg.  On VA 
examination in December 2006, the veteran complained of low 
back pain with constant pain in the left thigh. 

As objective neurological abnormalities associated with 
degenerative disc disease may be rated separately and as the 
current record is insufficient to review the neurological 
symptoms, under the duty to assist, further development is 
needed. 



Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
determine the current level of impairment 
due to degenerative disc disease. 

The examiner is asked to describe: 

a). Range of motion of the lumbar spine 
in flexion, extension, lateral flexion 
and rotation; 

b). Whether there is painful motion, 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination to include during flare-
ups or on repetitive use.  If feasible, 
any additional loss of function should be 
expressed in terms of the degree of 
additional loss of range of motion; 

c). Whether there is muscle spasm, 
guarding, or localized tenderness that 
does or does not result in an abnormal 
gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; and,  

d). Whether there are objective 
neurological abnormalities and whether 
the veteran has had any incapacitating 
episodes, having a total duration of at 
least 2 weeks, but less than 4 weeks 
during the last 12 months. 

The claims folder should be made 
available to the examiner for review.  



2. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


